Case 2:16-cv-06599-JGB-FFM Document 90-8 Filed 08/31/20 Page 1 of 15 Page ID
                                 #:1173




                          Exhibit F
Case 2:16-cv-06599-JGB-FFM Document 90-8 Filed 08/31/20 Page 2 of 15 Page ID
                                 #:1174
Case 2:16-cv-06599-JGB-FFM Document 90-8 Filed 08/31/20 Page 3 of 15 Page ID
                                 #:1175
Case 2:16-cv-06599-JGB-FFM Document 90-8 Filed 08/31/20 Page 4 of 15 Page ID
                                 #:1176
Case 2:16-cv-06599-JGB-FFM Document 90-8 Filed 08/31/20 Page 5 of 15 Page ID
                                 #:1177
Case 2:16-cv-06599-JGB-FFM Document 90-8 Filed 08/31/20 Page 6 of 15 Page ID
                                 #:1178
Case 2:16-cv-06599-JGB-FFM Document 90-8 Filed 08/31/20 Page 7 of 15 Page ID
                                 #:1179
Case 2:16-cv-06599-JGB-FFM Document 90-8 Filed 08/31/20 Page 8 of 15 Page ID
                                 #:1180
Case 2:16-cv-06599-JGB-FFM Document 90-8 Filed 08/31/20 Page 9 of 15 Page ID
                                 #:1181
Case 2:16-cv-06599-JGB-FFM Document 90-8 Filed 08/31/20 Page 10 of 15 Page ID
                                  #:1182
Case 2:16-cv-06599-JGB-FFM Document 90-8 Filed 08/31/20 Page 11 of 15 Page ID
                                  #:1183
Case 2:16-cv-06599-JGB-FFM Document 90-8 Filed 08/31/20 Page 12 of 15 Page ID
                                  #:1184
Case 2:16-cv-06599-JGB-FFM Document 90-8 Filed 08/31/20 Page 13 of 15 Page ID
                                  #:1185
Case 2:16-cv-06599-JGB-FFM Document 90-8 Filed 08/31/20 Page 14 of 15 Page ID
                                  #:1186
Case 2:16-cv-06599-JGB-FFM Document 90-8 Filed 08/31/20 Page 15 of 15 Page ID
                                  #:1187
